DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16 and 24 are objected to because of the following informalities:  
Claim 16 recites “… longer than a preset time threshold, and determines whether the second terminal is to turn the screen …” in line 5. The “, and determines” should be replaced with “; determining” to make it grammatically correct. Appropriate correction is required. 
Claim 24 recites “… longer than a preset time threshold, and determines whether the second terminal is to turn the screen …” in line 8. The “, and determines” should be replaced with “; determine” to make it grammatically correct. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 20-22, 24-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub No. 2013/0210358 by Chou et al. in view of U.S. PG Pub No. 2016/0334926 by Gan et al. and further view of U.S. PG Pub No. 2018/0035296 by Wu and U.S. PG Pub No. 2015/0126247 by Kim et al.

As to Claim 16, Chou teaches a terminal screen-on/off control method, comprising:
receiving an operation instruction [Pressing button 112 for camera shooting operation] from a user using a first terminal [Para 39, Bluetooth device 110];
controlling the first application [Camera application 170] to respond to the operation instruction [Pressing button 112 for camera shooting operation] in response to the first application running in the foreground [Para 39, When the camera application is the foreground application of the mobile electronic device 120, a user of the mobile electronic system 100 may press and hold the activation button 112 for performing a continuous camera shooting operation of the camera application]; and
controlling the first application [Camera application 170] to respond to the operation instruction [Pressing a button to launch a camera application] in response to the first application not running in the foreground [Para 39, There may also be an additional button disposed on the Bluetooth device 110 configured for launching the camera application on the mobile electronic device 120, hence camera application not being run in the foreground]; and
determining whether the first application [Camera application 170] runs in a foreground before the second terminal turns off the screen when the current state of the screen is off, wherein the first application [Camera application 170] is last used [Camera application 170 being in the foreground] and that is not closed by the user before the second terminal turns off the screen [Para 17 and Para 39, Application 160 determines which application is currently running in the foreground],
wherein the preset condition comprises a preset button is touched and held longer than a preset time threshold [Para 39, Pressing and holding button 112 for camera shooting operation].
Chou does not explicitly recite that the method comprises determining a current state of a screen of a second terminal when the operation instruction meets a preset condition, determining whether the second terminal is to turn the screen on/off, and controlling a second terminal to turn off the screen when the current state of the screen is on.
In analogous art, Gan provides for a method for determining a current state of a screen of a second terminal when the operation instruction meets a preset condition [Gan, Para 94, When the terminal device is in the screen-on state, hence determining the state of the screen, the screen-off instruction is executed], determining whether the second terminal is to turn the screen on/off [Gan, Para 94, The user input is covering the screen, hence indicating to switch the screen state], and controlling a second terminal to turn off the screen when the current state of the screen is on [Gan, Para 94, When the terminal device is in the screen-on state, the terminal device is instructed to switch from a screen-on state to a screen-off state].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the method of Chou to include determining a current state of a screen of a second terminal when the operation instruction meets a preset condition, determining whether the second terminal is to turn the screen on/off, and controlling a second terminal to turn off the screen when the current state of the screen is on, as taught by Gan, in order to improve power consumption in terminal devices [Gan, Para 4]. 
The combination of Chou and Gan does not explicitly recite a terminal control method comprising controlling the second terminal to turn on the screen, controlling a first application to respond to the operation instruction, and controlling the second terminal to turn on the screen and unlock the screen to display an interface of the first application.
In analogous art, Wu provides for a terminal control method comprising controlling the second terminal to turn on the screen, controlling a first application to respond to the operation instruction, and controlling the second terminal to turn on the screen and unlock the screen to display an interface of the first application [Wu, Para 30, The screen of the second terminal is unlocked and the user performs operations on the second terminal].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the controlling step of Chou to include turning on a screen, a first application to respond to the operation instruction, and to turn on the screen and unlock the screen to display an interface of the first application, as taught by Wu, in order to improve the unlocking process of mobile terminals [Wu, Para 5].
The combination of Chou, Gan, and Wu does not explicitly recite a terminal control method comprising controlling the second terminal to turn on the screen and display the interface of the first application in a screen-locked state.
In analogous art, Kim provides for a terminal control method comprising controlling the second terminal to turn on the screen and display the interface of the first application in a screen-locked state [Kim, Para 191, The external device 100-2 enters the photographing mode while keeping the first external device 100-2 locked].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the controlling step of Chou to turn on the screen and display the interface of the first application in a screen-locked state, as taught by Kim, in order to improve user input means in electronic devices for utilizing a function of the electronic device [Kim, Para 8].
The Examiner notes that the limitations “determining a current state of a screen of a second terminal when the operation instruction meets a preset condition”, “determining whether the second terminal is to turn the screen on/off”, “controlling the second terminal to turn off the screen when the current state of the screen is on”, and “determining whether the first application runs in a foreground before the second terminal turns off the screen when the current state of the screen is off,” are contingent and thus do not carry patentable weight.
As to Claim 17, the combination of Chou, Gan, Wu, and Kim teaches the terminal screen-on/off control method of claim 16, further comprising 
controlling the second terminal to turn on the screen and unlock the screen to display the interface of the first application when the second terminal turns off the screen due to a timeout or the operation instruction from the user using the first terminal [Wu, Para 30, The screen of the second terminal is unlocked and the user performs operations on the second terminal].
As to Claim 18, the combination of Chou, Gan, Wu, and Kim teaches the terminal screen-on/off control method of claim 16, 
wherein when the operation instruction does not meet the preset condition, the terminal screen-on/off control method further comprises: 
determining the current state of the screen of the second terminal [Gan, Para 94, When the terminal device is in the screen-on state, hence determining the state of the screen, the screen-off instruction is executed]; and
responding, by the second terminal, to the operation instruction using a second application when the current state of the screen is on, wherein the second application currently runs in the foreground of the second terminal [Gan, Para 94, When the terminal device is in the screen-on state, the terminal device is instructed to switch from a screen-on state to a screen-off state].
As to Claim 20, the combination of Chou, Gan, Wu, and Kim teaches the terminal screen-on/off control method of claim 16, further comprising 
enabling, by the second terminal, a function of turning the screen on/off using a device connected to the second terminal when detecting that the first terminal is connected to the second terminal, wherein the function instructs the second terminal to turn the screen on/off based on the operation instruction [Gan, Para 94, The user input is covering the screen, hence indicating to switch the screen state]. 
As to Claim 21, the combination of Chou, Gan, Wu, and Kim teaches the terminal screen-on/off control method of claim 16, 
wherein when the operation instruction does not meet the preset condition, the terminal screen-on/off control method further comprises:
determining the current state of the screen of the second terminal [Gan, Para 94, When the terminal device is in the screen-on state, hence determining the state of the screen, the screen-off instruction is executed]; and
skipping, by the second terminal, to respond to the operation instruction when the current state of the screen is off [Gan, Para 94, When the terminal device is in the screen-on state, hence determining the state of the screen, the screen-off instruction is executed].
As to Claim 22, the combination of Chou, Gan, Wu, and Kim teaches the terminal screen-on/off control method of claim 16, further comprising 
disabling, by the second terminal, a function to reduce energy consumption of the terminal when the second terminal fails to detect the first terminal [Kim, Para 225, Functions are deactivated to prevent waste of power].
As to Claim 24, Chou teaches a non-transitory computer-readable medium comprising computer-executable instructions, which when executed by a processor [Processor 150, see Fig. 1] of an electronic device [120, see Fig. 1], cause the processor to:
receive an operation instruction [Pressing button 112 for camera shooting operation] from a user using a first terminal [Para 39, Bluetooth device 110];
control the first application [Camera application 170] to respond to the operation instruction [Pressing button 112 for camera shooting operation] in response to the first application running in the foreground [Para 39, When the camera application is the foreground application of the mobile electronic device 120, a user of the mobile electronic system 100 may press and hold the activation button 112 for performing a continuous camera shooting operation of the camera application]; and
control the first application [Camera application 170] to respond to the operation instruction [Pressing a button to launch a camera application] in response to the first application not running in the foreground [Para 39, There may also be an additional button disposed on the Bluetooth device 110 configured for launching the camera application on the mobile electronic device 120, hence camera application not being run in the foreground];
determine whether the first application [Camera application 170] runs in a foreground before the second terminal turns off the screen when the current state of the screen is off, wherein the first application [Camera application 170] is an application that is last used and that is not closed by the user before the second terminal turns off the screen [Para 17 and Para 39, Application 160 determines which application is currently running in the foreground],
wherein the preset condition comprises a preset button is touched and held longer than a preset time threshold [Para 39, Pressing and holding button 112 for camera shooting operation].
Chou does not explicitly recite that the processor determines a current state of a screen of a second terminal when the operation instruction meets a preset condition; determines whether the second terminal is to turn the screen on/off; and controls a second terminal to turn off the screen when the current state of the screen is on.
In analogous art, Gan provides for a processor that determines a current state of a screen of a second terminal when the operation instruction meets a preset condition [Gan, Para 94, When the terminal device is in the screen-on state, hence determining the state of the screen, the screen-off instruction is executed]; determines whether the second terminal is to turn the screen on/off [Gan, Para 94, The user input is covering the screen, hence indicating to switch the screen state]; and controls a second terminal to turn off the screen when the current state of the screen is on [Gan, Para 94, When the terminal device is in the screen-on state, the terminal device is instructed to switch from a screen-on state to a screen-off state].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the processor of the device of Chou to determine a current state of a screen of a second terminal when the operation instruction meets a preset condition; determine whether the second terminal is to turn the screen on/off, and control a second terminal to turn off the screen when the current state of the screen is on, as taught by Gan, in order to improve power consumption in terminal devices [Gan, Para 4].
The combination of Chou and Gan does not explicitly recite a computer program product that causes an electronic device to control the second terminal to turn on the screen, controlling a first application to respond to the operation instruction, and controlling the second terminal to turn on the screen and unlock the screen to display an interface of the first application.
In analogous art, Wu provides for a computer program product that causes an electronic device to control the second terminal to turn on the screen, controlling a first application to respond to the operation instruction, and control the second terminal to turn on the screen and unlock the screen to display an interface of the first application [Wu, Para 30, The screen of the second terminal is unlocked and the user performs operations on the second terminal].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the controlling step of Chou to include turning on a screen, a first application to respond to the operation instruction, and to turn on the screen and unlock the screen to display an interface of the first application, as taught by Wu, in order to improve the unlocking process of mobile terminals [Wu, Para 5].
The combination of Chou, Gan, and Wu does not explicitly recite a computer program product that causes an electronic device to control the second terminal to tum on the screen and display the interface of the first application in a screen-locked state.
In analogous art, Kim provides for a computer program product that causes an electronic device to control the second terminal to tum on the screen and display the interface of the first application in a screen-locked state [Kim, Para 191, The external device 100-2 enters the photographing mode while by keeping the first external device 100-2 locked].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the control step of Chou to turn on the screen and display the interface of the first application in a screen-locked state, as taught by Kim, in order to improve user input means in electronic devices for utilizing a function of the electronic device [Kim, Para 8].
As to Claim 25, the combination of Chou, Gan, Wu, and Kim teaches the computer program product of claim 24, 
wherein the instructions further cause the electronic device to be configured to control the second terminal to turn on the screen and unlock the screen to display the interface of the first application when the second terminal turns off the screen due to a timeout or the operation instruction from the user using the first terminal [Wu, Para 30, The screen of the second terminal is unlocked and the user performs operations on the second terminal]
As to Claim 26, the combination of Chou, Gan, Wu, and Kim teaches the computer program product of claim 24, 
wherein when the operation instruction does not meet the preset condition, the instructions further cause the electronic device to be configured to:
determine the current state of the screen of the second terminal [Gan, Para 94, When the terminal device is in the screen-on state, hence determining the state of the screen, the screen-off instruction is executed]; and
respond to the operation instruction using a second application when the current state of the screen is on, wherein the second application currently runs in the foreground of the second terminal [Gan, Para 94, When the terminal device is in the screen-on state, the terminal device is instructed to switch from a screen-on state to a screen-off state].
As to Claim 28, the combination of Chou, Gan, Wu, and Kim teaches the computer program product of claim 24, 
wherein the instructions further cause the electronic device to be configured to enable a function of turning the screen on/off using a device connected to the second terminal when detecting that the first terminal is connected to the second terminal, wherein the function instructs the second terminal to turn the screen on/off based on the operation instruction sent by the first terminal [Gan, Para 94, The user input is covering the screen, hence indicating to switch the screen state].
As to Claim 29, the combination of Chou, Gan, Wu, and Kim teaches the computer program product of claim 24, wherein when the operation instruction does not meet the preset condition, the instructions further cause the electronic device to be configured to:
determine the current state of the screen of the second terminal [Gan, Para 94, When the terminal device is in the screen-on state, hence determining the state of the screen, the screen-off instruction is executed]; and
skip responding to the operation instruction when the current state of the screen is off [Gan, Para 94, When the terminal device is in the screen-on state, hence determining the state of the screen, the screen-off instruction is executed].
As to Claim 30, the combination of Chou, Gan, Wu, and Kim teaches the computer program product of claim 24, 
wherein the instructions further cause the electronic device to be configured to disable a function to reduce energy consumption of the terminal when detection fails [Kim, Para 225, Functions are deactivated to prevent waste of power].

Claims 31-32 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub No. 2019/0327407 by Yu et al. in view of U.S. PG Pub No. 2015/0126247 by Kim et al. and further view of U.S. PG Pub No. 2013/0210358 by Chou et al.

As to Claim 31, Yu teaches a screen-on/off control system [Para 29 and Para 32, System including Selfie stick 100 and Device 200], comprising:
a first terminal [Para 29, Selfie stick 100] configured to:
detect a first operation instruction [Para 29-30, Selfie stick includes a flexible touch screen 21 that is operated to detect touch operations]; 
generate a first signal [Para 29-30, Control signals], wherein the first signal indicates the first operation instruction [Para 29-30, Control signals according to the touch operations];
detect a second operation instruction [Para 29-30, Selfie stick includes a flexible touch screen 21 that is operated to detect touch operations];
generate a second signal [Para 29-30, Control signals], wherein the second signal indicates the second operation instruction [Para 29-30, Control signals according to the touch operations]; and
transmit the first signal [Para 29-30, Control module 22 transmits the control signals to the device 200]; and
a second terminal [Para 32, Device 200] comprising a display [Para 32 and Para 69, Device 200 includes a display] and configured to:
receive the first signal from the first terminal [Para 30, In accordance with the touch operations, corresponding control signals are transmitted by the control module 22 of the selfie stick 100 to the photographic device 200 for control]; 
perform photographing when the second operation instruction meets a second preset condition [Para 31, The photographic device 200 takes an image via a long-press operation, hence operation instruction meeting a preset condition].
Yu does not explicitly recite a control system comprising turning the display on and display a photographing interface in a screen-locked state when the first operation instruction meets a first preset condition and the display is off, wherein a user of the second terminal cannot browse a historical picture.
In analogous art, Kim provides for a control system comprising turning the display on and display a photographing interface in a screen-locked state when the first operation instruction meets a first preset condition and the display is off, wherein a user of the second terminal cannot browse a historical picture [Kim, Para 191, The external device 100-2 enters the photographing mode while by keeping the first external device 100-2 locked].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the first terminal of Yu to turn the display on and display a photographing interface in a screen-locked state when the first operation instruction meets a first preset condition and the display is off, wherein a user of the second terminal cannot browse a historical picture, as taught by Kim, in order to improve user input means in electronic devices for utilizing a function of the electronic device [Kim, Para 8].
The combination of Yu and Kim does not explicitly recite that the preset condition comprises a preset button is touched and held longer than a preset time threshold.
In analogous art, Chou provides for a preset condition that comprises a preset button is touched and held longer than a preset time threshold [Para 39, Pressing and holding button 112 for camera shooting operation].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the second terminal of the system of Yu such that the preset condition comprises a preset button is touched and held longer than a preset time threshold, as taught by Chou, in order to improve user experience in using input/output devices to functions in mobile electronic devise [Chou, Para 3 and Para 5].
As to Claim 32, the combination of Yu and Kim teaches the screen-on/off control system of claim 31, wherein the photographing interface corresponds to a first application [Yu, Para 31, The photographic device 200 taking an image via an operation], however, 
The combination of Yu and Kim does not explicitly recite a control system wherein a first application is not running before the second terminal receives the first signal.
In analogous art, Chou provides for a control system wherein a first application is not running before the second terminal receives the first signal [Para 39, There may also be an additional button disposed on the Bluetooth device 110 configured for launching the camera application on the mobile electronic device 120, hence camera application not being run in the foreground].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the second terminal of the system of Yu such that a first application is not running before the second terminal receives the first signal, as taught by Chou, in order to improve user experience in using input/output devices to functions in mobile electronic devise [Chou, Para 3 and Para 5].
As to Claim 36, the combination of Yu, Kim, and Chou teaches the screen-on/off control system of claim 31, wherein the first terminal comprises a headset, a selfie stick, or a mobile phone [Device 110, see Para 39 of Chou].
As to Claim 37, the combination of Yu, Kim, and Chou teaches the screen-on/off control system of claim 31, wherein the second terminal comprises a mobile phone, a computer, an iPad, a smart television, or a game console [Device 120, see Para 39 of Chou].

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub No. 2019/0327407 by Yu et al. in view of U.S. PG Pub No. 2015/0126247 by Kim et al. and further view of U.S. PG Pub No. 2013/0210358 by Chou et al. and U.S. PG Pub No. 2016/0334926 by Gan et al.

As to Claim 34, the combination of Yu, Kim, and Chou teaches the screen-on/off control system of claim 32, however,
The combination of Yu, Kim, and Chou does not explicitly recite a first terminal that is further configured to: determine a current state of the screen of the second terminal, respond to the operation instruction by using a second application when the current state of the screen is on, where the second application is an application that currently runs in foreground of the second terminal, or if the current state of the screen is off, skip responding to the operation instruction.
In analogous art, Gan provides for a first terminal that is further configured to: determine a current state of the screen of the second terminal [Gan, Para 94, When the terminal device is in the screen-on state, hence determining the state of the screen, the screen-off instruction is executed], respond to the operation instruction by using a second application when the current state of the screen is on, where the second application is an application that currently runs in foreground of the second terminal, or if the current state of the screen is off, skip responding to the operation instruction [Gan, Para 94, When the terminal device is in the screen-on state, the terminal device is instructed to switch from a screen-on state to a screen-off state].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the first terminal of the system of Yu to be configured to determine a current state of the screen of the second terminal, respond to the operation instruction by using a second application when the current state of the screen is on, where the second application is an application that currently runs in foreground of the second terminal, or if the current state of the screen is off, skip responding to the operation instruction, as taught by Gan, in order to improve power consumption in terminal devices [Gan, Para 4]. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub No. 2013/0210358 by Chou et al. in view of U.S. PG Pub No. 2016/0334926 by Gan et al. and further view of U.S. PG Pub No. 2018/0035296 by Wu, U.S. PG Pub No. 2015/0126247 by Kim et al. and U.S. PG Pub No. 20150347010 by Yang et al.

As to Claim 23, the combination of Chou, Gan, Wu, and Kim teaches the terminal screen-on/off control method of claim 16, however,
The combination of Chou, Gan, Wu, and Kim does not explicitly recite a preset condition that comprises a preset button being touched twice.
In analogous art, Yang provides for a preset condition that comprises a preset button being touched twice [Yang, Fig. 44, Two presses of the button are detected].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the first terminal of the system of Yu to include a preset condition that comprises a preset button being touched twice, as taught by Yang, in order to improve user experience when using multiple electronic device by transitioning from one electronic device to another and launching a specific application [Yang, Para 7].

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub No. 2019/0327407 by Yu et al. in view of U.S. PG Pub No. 2015/0126247 by Kim et al. and further view of U.S. PG Pub No. 2013/0210358 by Chou et al. and U.S. PG Pub No. 20150347010 by Yang et al.

As to Claim 33, the combination of Yu, Kim, and Chou teaches the screen-on/off control system of claim 32, however,
The combination of Yu, Kim, and Chou does not explicitly recite a first terminal that comprises a button, wherein the first preset condition is the button is touched twice.
In analogous art, Yang provides for a first terminal that comprises a button, wherein the first preset condition is the button is touched twice [Yang, Fig. 44, Two presses of the button are detected].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the first terminal of the system of Yu to comprise a button, wherein the first preset condition is the button is touched twice, as taught by Yang, in order to improve user experience when using multiple electronic device by transitioning from one electronic device to another and launching a specific application [Yang, Para 7].

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub No. 2019/0327407 by Yu et al. in view of U.S. PG Pub No. 2015/0126247 by Kim et al. and further view of U.S. PG Pub No. 2013/0210358 by Chou et al. and U.S. PG Pub No. 2015/0319289 by Lee et al.

As to Claim 38, the combination of Yu, Kim, and Chou teaches the screen-on/off control system of claim 31, however,
The combination of Yu, Kim, and Chou does not explicitly recite that the first preset condition further comprises a voice input by the user matches a preset voice.
In analogous art, Lee provides for a preset condition that comprises a voice input by the user matches a preset voice [Control unit 44 determines whether the signal according to the voice received by the sound receiving module 42 matches the data, see Fig. 5 and Para 0028-0029].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the first terminal of the system of Yu such that the first preset condition further comprises a voice input by the user matches a preset voice, as taught by Lee, in order to improve the user experience when using mobile electronic devices [see Para 0004 of Lee].

Response to Arguments
Applicant's arguments, filed 02/07/2022, have been fully considered but they are not persuasive. 
Argument (1): Regarding Claims 16-18, 20-26, 28-34 and 36-38, Applicant argues that While Gan switches a terminal device to a screen-off state when a user covers the terminal device with a hand, Gan does not determine a current state of a screen of a second terminal when an operation instruction meets a preset condition, wherein the preset condition comprises a preset button is touched and held longer than a preset time threshold, and determines whether the second terminal is to turn the screen on/off. The terminal device of Gan switches to the screen-off state when the user covers or flicks the touchscreen with a hand not when an operation instruction meets a preset condition. It is clear that there is no preset condition in Gan that comprises a preset button is touched and held longer than a preset time threshold, and determines whether the second terminal is to turn the screen on/off.
Examiner’s Response: Examiner respectfully disagrees with the Applicant that “the terminal device of Gan switches to the screen-off state when the user covers or flicks the touchscreen with a hand not when an operation instruction meets a preset condition”. The Gan’s device switches to the screen-off state when the user covers the touchscreen, hence the switching occurs when the operation instruction meets a preset condition, the preset condition in the case of the device of Gan being the covering of the touchscreen by the user, see Para 0094 of Gan. 
The Examiner agrees with the Applicant that the preset condition of Gan is not recited as a preset button is touched and held longer than a preset time threshold. However, another art, Chou is relied upon for disclosing this feature. Chou provides for a “preset condition that comprises a preset button is touched and held longer than a preset time threshold”, see Para 0039, where Chou discloses pressing and holding button 112 for camera shooting operation. 
Further, the Examiner disagrees with the Applicant that Gan does not disclose determining whether the second terminal is to turn the screen on/off. Gan’s device checks whether the user is covering the touchscreen and based on that it determines whether to turn off the touchscreen. Due to the use of alternative language in this limitation (use of “/” between “on” AND “off”), only one part of it is within the patentable scope of the claim. Therefore, Gan reads on “determining whether the second terminal is to turn the screen off”. 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The combined teachings of Chou and Gan disclose the claimed limitations as currently recited. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARYAM SOLTANZADEH/Examiner, Art Unit 2646                                                                                                                                                                                                        
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646